DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
The claim amendments filed 8/5/2022 introduce the feature of wherein the plurality of chambers comprises at least three chambers and the plurality of channels connecting the plurality of chambers comprises at least three channels. The Examiner acknowledges that Busek et al. discloses only two chambers (p. 165 col. 2 para. 1) (Fig. 1). However, contrary to Applicant’s assertion that the prior art device is only intended for testing micropump parameters and is not suited for studying tissue, the Examiner finds that Busek et al. discloses throughout that the device is a “multi-organ-chip” (Abstract, p. 165 col. 2 para. 1) and can be used to study different cell types, e.g., to model different organs (p. 165 col. 1 para. 1-col. 2 para. 1, p. 168 col. 2 para. 3-p. 169 col. 1 para. 1). It is well established that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). Busek et al. already discloses a first chamber and a second chamber connected in a loop flow path including at least a first channel leading from the first chamber to the second chamber and a second channel leading from the second chamber back to the first chamber (Fig. 1). Modifying the invention of Busek et al. to comprise a third chamber and a third channel (e.g., a third channel connecting the second and third chambers) would require mere duplication of the structures already disclosed by Busek et al. Such a modification would yield the predictable and desirable result of providing an additional chamber which could be used to study an additional cell type (e.g., to model the behavior of an additional organ, thereby achieving “multi-organ” study as suggested by Busek et al.). Such a configuration would satisfy the newly added claim limitation of wherein the first chamber is connected to both the second and third chamber via the plurality of channels, as will be discussed in greater detail in the new grounds of rejection presented below. 
As to Applicant’s argument that the invention of Busek et al. does not facilitate flow of media “between” chambers, Busek et al. discloses channels between chambers and fluid flowing therethrough (Fig. 1) and therefore the invention necessarily comprises fluid flow between chambers. As to Applicant’s argument that the pump disclosed by Busek et al. simply provides unidirectional flow and does not regulate the directionality of flow between chambers, the Examiner asserts that even a unidirectional pump meets the limitation of regulating a directionality of flow. Claim 1 as currently worded does not require bidirectional flow and/or a reversible pump. 
The amendments filed 8/5/2022 have necessitated a new grounds of rejection, presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Busek et al. (Characterization and simulation of peristaltic micropumps) (already of record) in view of Pham et al. (US Patent Application Publication 2003/0039591) (already of record), or alternatively Busek et al. (Characterization and simulation of peristaltic micropumps) (already of record) in view of Owens et al. (US Patent Application Publication 2015/0329816) (already of record) and in further view of Pham et al. (US Patent Application Publication 2003/0039591) (already of record).
Regarding claim 1, Busek et al. discloses a tissue culture platform (p. 165 col. 2 para. 1) (Fig. 1, p. 166) comprising:
a first plate (called MOC holder) (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1);
a second plate (called cover plate or CP) opposed to the first plate to form an enclosed volume (e.g., a volume wherein the chip is received) therebetween (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1);
a plurality of chambers (see chambers, called culture compartments, formed on multi-organ-chip, also called MOC) coupled to at least one of the first plate or the second plate and enclosed within the enclosed volume (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1);
a plurality of channels (see channels forming the circuit on the chip) enclosed within the enclosed volume and connecting the plurality of chambers to allow flow of media therebetween (p. 165 col. 1 para. 1-p. 166 col. 1 para. 1) (Fig. 1); and
at least one micropump enclosed within the enclosed volume (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1), wherein the at least one micropump facilitates the flow of media between the plurality of chambers and regulates a directionality of the flow of media between the plurality of chambers (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1);
wherein the plurality of chambers are selectively connected by the plurality of channels to create a desired media flow-path through and between the plurality of chambers (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1), the structure being fully capable of providing dynamic tissue culture conditions between the plurality of chambers (e.g., fluid could be dynamically delivered between the chambers during an operation wherein organ cells are cultured within the chambers, see Abstract, col. 1 para. 1- col. 2 para. 1-p. 166 col. 1 para. 1, Fig. 1);
wherein the plurality of chambers comprises a first chamber and a second chamber (p. 165 col. 2 para. 1) (Fig. 1);
wherein the plurality of channels comprises at least two channels (see channel leading from first chamber to second chamber and channel leading from second chamber back to first chamber so as to form a loop) (p. 165 col. 2 para. 1) (Fig. 1); and
wherein the first chamber is connected to the second chamber via the plurality of channels in order to create the desired media flow-path through and between the plurality of chambers (media flows through the chambers in a circuit, and the media is also considered to flow between the chambers as the channels are formed between the chambers) (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1).
As to the limitation of wherein the second plate engages the first plate, although Busek et al. does not explicitly teach this feature, the skilled artisan would understand from looking at Fig. 1 that the cover plate (second plate) would necessarily touch, or engage, at least a portion of the holder (first plate) when the chip is sandwiched therebetween. Therefore, the feature is necessarily present in the disclosure of Busek et al.
Should it be found that Busek et al. does not disclose the second plate engaging the first plate, it would have been obvious to modify Busek et al. in such manner.
Owens et al. discloses a tissue culture system (para. 34) (Figs. 1-4, sheets 1-2 of 9) comprising a chamber (22) for receiving a tissue therein (para. 34) and a cover (24) for covering the chamber (para. 35) (Figs. 1-4). The chamber (22) is analogous to the holder of Busek et al. (both are holders comprising upwardly extending peripheral walls and receive a cover on top; compare the holder of Busek et al. Fig. 1 to the chamber 22 of Owens et al. Figs. 2-3). Owens et al. discloses wherein a peripheral wall of the chamber (22) engages with a portion of the cover (24) when the cover is positioned to cover the chamber (para. 37) (Figs. 3-4).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the first and second plates disclosed by Busek et al. such that the second plate engages the first plate, as in the invention of Owens et al., in order to ensure that the enclosed volume remains enclosed to prevent contamination of biological material within the closed volume.
Busek et al. is silent as to the platform having standard microplate dimensions (see para. 52-54 of the specification of the instant application for guidance as to the meaning of standard microplate dimensions), the plurality of chambers comprising a third chamber, and the plurality of channels comprising at least three channels wherein the first chamber is connected to both the second chamber and the third chamber via the plurality of channels.
As to the claimed third chamber, it is well established that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). Busek et al. already discloses a first chamber and a second chamber connected in a loop flow path including at least a first channel leading from the first chamber to the second chamber and a second channel leading from the second chamber back to the first chamber (Fig. 1). Busek et al. further discloses that the device forms a “multi-organ-chip” intended to be used to study different cell types, e.g., cell types modeling different organs (Abstract, p. 165 col. 1 para. 1-col. 2 para. 1). Modifying the invention of Busek et al. to comprise a third chamber and a third channel (e.g., by providing a third chamber on the loop circuit already disclosed by Busek et al., with a third channel connecting the second and third chambers, thereby arriving at a configuration wherein the first chamber is connected to both the second chamber and the third chamber via the plurality of channels) would require mere duplication of the structures already disclosed by Busek et al. Such a modification would yield the predictable and desirable result of providing an additional chamber which could be used to study an additional cell type (e.g., to model the behavior of an additional organ, thereby achieving “multi-organ” study as suggested by Busek et al.). 
As to the claimed standard microplate dimensions, Busek et al. discloses general conditions for the dimensions of the platform (it has a footprint at least as large as that of a microscope slide, see p. 166 col. 1 para. 1). Busek et al. also discloses wherein the platform is a laboratory device for biochemical applications (see entire document).
Pham et al. discloses that it is advantageous to form platforms for biochemical applications to have standard microplate dimensions because such platforms would be compatible with robotics and other instrumentation known in the art (para. 4-6, 23).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the assembly disclosed by Busek et al. or taught by Busek et al. in view of Owens et al. to have standard microplate dimensions, as Pham et al. discloses that it was known in the art to dimension a platform in such a manner to render it compatible with robotics and other known instrumentation, and the skilled artisan would have been motivated to provide an assembly compatible with robotics and other instrumentation to enhance the experimental utility of the assembly. 
Regarding claim 3, Busek et al. discloses wherein the plurality of chambers comprises at least one chamber (reads on a donor chamber configured to contain a volume of culture media, as Busek et al. discloses that any one of the chambers could contain media, see p. 165 col. 1 para. 1-p. 166 col. 1 para. 1 and Fig. 1, and any chamber would be structurally capable of serving as a “donor” chamber by allowing fluid to flow therefrom, see Fig. 1) comprising an outlet port configured to allow the flow of media from the at last one chamber to one of the plurality of chambers via one or more of the plurality of channels and facilitated by the at least one micropump (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1). 
Regarding claim 4, Busek et al. discloses wherein the plurality of chambers includes at least one chamber (reads on a waste chamber configured to contain a volume of culture media, as Busek et al. discloses that any one of the chambers could contain media, see p. 165 col. 1 para. 1-p. 166 col. 1 para. 1 and Fig. 1, and any chamber would be structurally capable of serving as a “waste” chamber by containing waste products in media therein, see Fig. 1), wherein the at least one waste chamber comprises an inlet port configured to receive media from one of the plurality of chambers via one or more of the plurality of channels and facilitated by the at least one micropump (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1).
Regarding claim 5, Busek et al. discloses wherein the first plate comprises exterior walls extending away from a base of the first plate (see Fig. 1 of Busek et al. as annotated by the Examiner, below).

    PNG
    media_image1.png
    779
    1433
    media_image1.png
    Greyscale

Although Busek et al. does not explicitly teach the exterior walls engaging with the second plate to form the enclosed volume, the skilled artisan would understand from looking at Fig. 1 that the cover plate (second plate) would necessarily touch, or engage, with the exterior walls when the chip is sandwiched therebetween. Therefore, the feature is necessarily present in the disclosure of Busek et al.
Should it be found that Busek et al. does not disclose the second plate engaging the exterior walls, it would have been obvious to modify Busek et al. in such manner.
Owens et al. discloses a tissue culture system (para. 34) (Figs. 1-4, sheets 1-2 of 9) comprising a chamber (22) for receiving a tissue therein (para. 34) and a cover (24) for covering the chamber (para. 35) (Figs. 1-4). The chamber (22) is analogous to the holder of Busek et al. (both are holders comprising upwardly extending exterior walls and receive a cover on top; compare the holder of Busek et al. Fig. 1 to the chamber 22 of Owens et al. Figs. 2-3). Owens et al. discloses wherein the exterior walls of the chamber (22) engage with a portion of the cover (24) when the cover is positioned to cover the chamber (para. 37) (Figs. 3-4).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the first and second plates disclosed by Busek et al. such that the second plate engages the exterior walls of the first plate, as in the invention of Owens et al., in order to ensure that the enclosed volume remains enclosed to prevent contamination of biological material within the closed volume.
Regarding claim 6, Busek et al. discloses wherein the holder (first plate) comprises a recess formed therein that couples the plurality of chambers (provided on the chip) to the plate (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1).
Busek et al. is silent as to a plurality of recesses formed therein that coupled the plurality of chambers to the first plate.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and that making components separable is a prima facie obvious design choice (MPEP §2144.04). It would have been well within the purview of one of ordinary skill in the art to form the plurality of chambers disclosed by Busek et al. on separate chips (e.g., by forming the two separate circuits shown in Fig. 1c on separate chips) and to modify the holder (first plate) to comprise a plurality of recesses therein for coupling a plurality of chips, each comprising one or more chambers, in order to allow some chambers to be removed from the holder for inspection or further manipulation while allowing other chambers to remain on the holder.
Regarding claim 7, Busek et al. discloses wherein the plurality of channels comprise tubular sections formed in a polymeric chip (reads on sections of tubing) (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1).
Regarding claim 16, Busek et al. discloses wherein the cover plate (second plate) comprises one or more openings to allow access to the enclosed volume when the first plate is engaged with the second plate (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1).
Regarding claim 17, Busek et al. discloses wherein the holder (first plate) comprises a glass portion (transparent portion) to provide visual access (via a microscope) to one or more of the plurality of chambers (p. 165 col. 2 para. 1-p. 166 col. 2 para. 2) (Fig. 1).
Regarding claim 18, Busek et al. discloses wherein the visual access allows at least one or quantitative or qualitative assessment of the contents of one or more of the plurality of chambers (p. 165 col. 2 para. 1-p. 166 col. 2 para. 2) (Fig. 1).
Regarding claim 19, Busek et al. discloses wherein at least two of the plurality of chambers are formed onto a single chip (reads on being fabricated as a one-piece unit) (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Busek et al. (Characterization and simulation of peristaltic micropumps) in view of Pham et al. (US Patent Application Publication 2003/0039591) (already of record), or alternatively Busek et al. (Characterization and simulation of peristaltic micropumps) in view of Owens et al. (US Patent Application Publication 2015/0329816) and in further view of Pham et al. (US Patent Application Publication 2003/0039591) (already of record), as applied to claim 1 and in further view of Junger et al. (US Patent Application Publication 2010/0015697) (already of record).
Regarding claim 2, Busek et al. discloses four chambers wherein organ cells can be cultured (p. 165 col. 1 para. 1-p. 166 col. 1 para. 1) (Fig. 1) thereby meeting the limitation of two or more culture chambers, each of the culture chambers configured to contain a volume of culture media and cells (p. 165 col. 1 para. 1-p. 166 col. 1 para. 1), wherein each culture chamber comprises an inlet port and an outlet port configured to allow flow of media between the culture chambers (p. 165 col. 1 para. 1-p. 166 col. 1 para. 1) (Fig. 1).
Busek et al. is silent as to the inlet port and outlet port preventing movement of cells between the culture chambers; however, Busek et al. discloses that in operation, the chambers can be used to culture different cell types and the channels can be used to perfuse media to the chambers (p. 165 col. 1 para. 1-p. 166 col. 1 para. 1) (Fig. 1)
Junger et al. discloses a device comprising a plate having defined therein a chamber (20) in fluid communication with duct (18) (para. 40-42) (Figs. 1-4, sheet 1 of 4). Junger et al. discloses wherein the duct is dimensioned to allow the flow of media from the chamber while preventing movement of cells from the chamber (para. 15-16, 40-42).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify each of the inlet and outlet ports disclosed by Busek et al. to be configured to allow the flow of media between the culture chambers while preventing movement of cells (e.g., by selection of dimensions of the ports), as taught by Junger et al., in order to fix cells within the chambers for experimental purposes and/or to prevent mixing of different cell types while allowing media to flow therethrough for perfusion of the cells. 

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Busek et al. (Characterization and simulation of peristaltic micropumps) in view of Pham et al. (US Patent Application Publication 2003/0039591) (already of record), or alternatively Busek et al. (Characterization and simulation of peristaltic micropumps) in view of Owens et al. (US Patent Application Publication 2015/0329816) and in further view of Pham et al. (US Patent Application Publication 2003/0039591) (already of record), as applied to claim 1 and in further view of Tung et al. (US Patent Application Publication 2014/0142000) (already of record).
Regarding claim 8, Busek et al. discloses wherein the plurality of channels comprise microfluidic channels (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1). The channels are formed in the chip, along with the chambers, and the chip rests on top of the holder (first plate) (p. 165 col. 2 para. 1-p. 166 col. 1 para. 1) (Fig. 1).
Busek et al. is silent as to the channels being formed in the first plate. 
Tung et al. discloses a culture platform (para. 30-31) (Fig. 1a, sheet 1 of 4) comprising a top layer having cell culture chambers defined therein and a bottom layer having microfluidic channels defined therein wherein the top layer rests on the bottom layer such that the chambers are in fluid communication with the channels (para. 30) (Fig. 1a).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to adopt a two-layer structure and form the microfluidic channels in the first plate in fluid communication with the chambers, as taught by Tung et al., as such a modification represents simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting a two-layer structure for a one layer structure in order to arrive at a plurality of chambers and microfluidic channels in fluid communication with one another. 
Regarding claim 10, Busek et al. discloses wherein the at least one pump is positioned along one of the plurality of channels connecting a pair of the plurality of chambers (Fig. 1) and Busek et al. in view of Tung et al. teaches the channels being formed in the first plate, as set forth above.
Regarding claim 11, Busek et al. discloses wherein the at least one pump facilitates unidirectional (clockwise) flow between the pair of the plurality of chambers (Fig. 1).
 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Busek et al. (Characterization and simulation of peristaltic micropumps) in view of Pham et al. (US Patent Application Publication 2003/0039591) (already of record), or alternatively Busek et al. (Characterization and simulation of peristaltic micropumps) in view of Owens et al. (US Patent Application Publication 2015/0329816) and in further view of Pham et al. (US Patent Application Publication 2003/0039591) (already of record), as applied to claim 1 and in further view of Syed et al. (US Patent Application Publication 2007/0092958) (already of record).
 Regarding claim 12, Busek et al. discloses that software controls the at least one micropump and the flow of media through the plurality of chambers and the plurality of channels (p. 165 col. 2 para. 1-p. 166 col. 2 para. 1) (Fig. 1), and therefore the at least one micropump is necessarily electronically linked to a controller structure for executing the software.
Busek et al. is silent as to the platform further comprising a microcontroller that is electronically linked to the at least one micropump and controls the flow of media through the plurality of chambers, the plurality of channels, and the at least one micropump. 
Syed et al. discloses a device comprising a plate including a cell culture area and a microcontroller configured to control an integrated pump (para.  42-43, 52-53, 59) (Fig. 2, sheet 2 of 6).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the platform disclosed by Busek et al. to comprise a microcontroller as the structure that is electronically linked to the at least one micropump and controls the flow of media through the plurality of chambers, the plurality of channels, and the at least one micropump, as Syed et al. discloses that it was known in the art to use a microcontroller to perform such control, and the skilled artisan would have been motivated to use a controller structure recognized in the art to be effective for controlling fluid through in a cell culture system. 
Regarding claim 13, Busek et al. in view of Syed et al. teaches the microcontroller, as set forth above, wherein the microcontroller is connected to a battery power source (see para. 65 of Syed et al.). 
Regarding claim 14, Busek et al. in view of Syed et al. teaches the battery, as set forth above.
The prior art combination is silent as to the battery being enclosed within the enclosed volume.
However, it has been held that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to arrange the battery to be enclosed within the enclosed volume in order to arrive at a more compact assembly. 
Regarding claim 15, Busek et al. in view of Syed et al. teaches the power, as set forth above, wherein the power source is located externally to the enclosed volume (see para. 65 of Syed et al.). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang (US Patent Application Publication 20110183312) is directed to a microfluidic chip comprising at least one pump within an enclosed volume for facilitating fluid flow between a plurality of cell culture chambers.
Tolias et al. (US Patent Application Publication 20130143230) is directed to a microfluidic platform comprising removable cell culture inserts and a microfluidic pump.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799